Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 16-2029

                         MUSTAFA AHMAD KURDI,

                               Petitioner,

                                     v.

                    JEFFERSON B. SESSIONS, III,
              Attorney General of the United States,*

                               Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                       Howard, Chief Judge,
               Thompson and Barron, Circuit Judges.


     Saher J. Macarius, Audrey Botros, and Law Offices of Saher J.
Macarius LLC on brief for petitioner.
     Victoria M. Braga, Trial Attorney, Office of Immigration
Litigation, U.S. Department of Justice, Joyce R. Branda, Acting
Assistant Attorney General, Civil Division, and Cindy S. Ferrier,
Assistant Director, on brief for respondent.


                             April 14, 2017




     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Jefferson B. Sessions, III has been substituted for former Attorney
General Loretta E. Lynch as respondent.
            HOWARD, Chief Judge.    Petitioner Mustafa Ahmad Kurdi, a

native and citizen of Lebanon, asks us to review a Board of

Immigration Appeals ("BIA") order denying his claims for asylum,

withholding of removal, and protection under the United Nations

Convention Against Torture (“CAT”).         After careful consideration

of the briefs and the administrative record, we deny the petition.



                                    I.

            Kurdi entered the United States on a visitor's visa in

2006 and remained longer than permitted.              That same year, he

married a U.S. citizen.    Kurdi's wife filed a visa petition on his

behalf, but the Department of Homeland Security ("DHS") denied the

petition and filed a Notice to Appear charging Kurdi as removable

pursuant to Immigration and Nationality Act § 237(a)(1)(B).

            An    immigration    judge     ("IJ")     continued      Kurdi's

proceedings to allow his spouse to file another visa petition on

his behalf, which she did in December 2009.              Nearly two years

later, DHS denied this second petition, finding that the couple

had failed to meet their burden of proving the bona fides of their

marriage.    Only after this second denial -- some six years after

Kurdi   entered   the   United   States    --   did   Kurdi   seek   asylum,

withholding of removal, and protection under the CAT.

            In his asylum application and in testimony before the

IJ, Kurdi claimed that between 1998 and 1999 -- that is, while he


                                   - 2 -
was completing a one-year period of compulsory service in the

Lebanese military -- a member of a group considered by the United

States   to    be     a   terrorist   organization    ("the    organization")

approached Kurdi and asked him to act as an informant.                    Kurdi

refused because he worried that becoming an informant would put

him and his family at risk; however, he also worried that he could

be killed for refusing.          Therefore, after rejecting the request,

Kurdi successfully sought transfer to another military post.                He

completed his military service without being contacted, let alone

threatened or harmed, by any members of the organization.

              Kurdi applied for a visa to study in Germany after his

military service. He studied there between 2001 and 2006 but never

applied for asylum or refugee status in Germany because it was

"not on [his] mind.        [He] wasn't thinking of it."

              Kurdi   returned   to   Lebanon   on   three    occasions   while

living in Germany.         He claimed that he returned, in spite of his

fears, because his father was ill, and his parents asked him to

visit.    During the first of these three visits, local police

detained Kurdi for one night; the detention, he speculated, was

spurred by interest in the car he was driving.                   Though Kurdi

described the police as "rude," they never threatened or otherwise

harmed him.      Nor did any members of the organization threaten or

harm him.      No incidents occurred during Kurdi's two subsequent

visits to Lebanon.


                                      - 3 -
            At his immigration hearing, Kurdi conceded that he had

not received any threats from the organization while living in the

United States.    Further, he admitted that his mother and several

of his siblings continued to live in Lebanon unharmed. He claimed,

however, that he remained fearful that the organization would seek

to harm him if he returned to Lebanon.

            The IJ issued an oral decision denying Kurdi's claims

for relief on the merits and ordered him removed to Lebanon.    The

IJ found that, although Kurdi was credible, he failed to meet his

burden of showing either past persecution or a well-founded fear

of future persecution.1   The BIA affirmed the IJ's decision.

            This timely petition for review followed.



                                 II.

            Kurdi challenges the BIA's denial of his claims for

asylum, withholding of removal, and protection under the CAT.

Where, as here, the BIA adopts the IJ's decision and reasoning, we

review both decisions under the deferential substantial evidence

standard.    Conde Cuatzo v. Lynch, 796 F.3d 153, 156 (1st Cir.

2015).   Under this rubric, we will not reverse "unless 'the record



     1 Kurdi argues at some length on appeal that he was credible.
Yet, this is so much wasted breath, as the IJ accepted Kurdi's
testimony as credible, and the BIA did not disturb that finding.
Our analysis proceeds under the assumption that Kurdi testified
credibly.


                                - 4 -
would   compel    a   reasonable      adjudicator    to   reach    a   contrary

determination.'"      Id. (quoting Lin v. Holder, 561 F.3d 68, 72 (1st

Cir. 2009)).     Kurdi cannot clear this high hurdle.



                                   A. Asylum

            In   order   to   qualify    for    asylum,   an   applicant   must

establish either past persecution, or a well-founded fear of future

persecution if repatriated, on account of one of five enumerated

grounds: race, religion, nationality, membership in a particular

social group, or political opinion. See 8 U.S.C. § 1101(a)(42)(A).

            Ample evidence supports the IJ's conclusion that Kurdi's

experiences in Lebanon did not rise to the level of persecution.

The attempted recruitment alone is inadequate.                   Cf. I.N.S. v.

Elías-Zacarías, 502 U.S. 478, 482 (1992) (attempted recruitment

does not constitute persecution on account of an individual's

political    opinion).        Here,     Kurdi   claims    that    he   suffered

persecution because "he was forced to change his lifestyle" out of

"fear and paranoia on a daily basis of being harmed" by the

organization because he declined to help it.                   Yet, the record

plainly shows that no one in Lebanon threatened or harmed Kurdi at

any time.    Even accepting that Kurdi felt fearful, his experience

simply does not fit within our understanding of "'persecution'

[a]s an extreme concept," Fatin v. I.N.S., 12 F.3d 1233, 1243 (3d

Cir. 1993), that goes beyond mere "unpleasantness, harassment, and


                                      - 5 -
even basic suffering," Nelson v. I.N.S., 232 F.3d 258, 263 (1st

Cir. 2000).

            Kurdi also points to his overnight detention by Lebanese

police.    But Kurdi himself linked this detention to interest in

his car rather than to a protected ground.       Even if we assume

arguendo that the detention was a harm rising to the level of

persecution, because Kurdi fails to "provide sufficient evidence

to forge an actual connection between the harm and some statutorily

protected ground," he cannot show eligibility for asylum on this

basis.    Lopez de Hincapie v. Gonzales, 494 F.3d 213, 218 (1st Cir.

2007).

            We find no reason to disturb the IJ and BIA's conclusion

that Kurdi failed to show past persecution, as "[w]e cannot say on

these facts that the 'record compels a contrary conclusion.'"

Lumataw v. Holder, 582 F.3d 78, 91 (1st Cir. 2009) (quoting Elías-

Zacarías, 502 U.S. at 481 n.1).     Because Kurdi did not show that

he suffered past persecution, he was not entitled to a presumption

that he had a well-founded fear of future persecution.          See

8 C.F.R. § 1208.13(b)(1).

            Kurdi argues that he nevertheless qualifies for asylum

because he provided evidence that he would be persecuted if

repatriated to Lebanon.2     Absent a showing of past persecution,


     2 Kurdi also asserts that "the IJ failed to take into
consideration the country reports in considering [his] fear of


                                - 6 -
Kurdi has a higher hurdle here.     Under the circumstances, he must

harbor a genuine fear of future persecution and must establish an

objectively reasonable basis for that fear.           See Nikijuluw v.

Gonzales, 427 F.3d 115, 121–122 (1st Cir. 2005).       Kurdi's credible

testimony suffices to satisfy the subjective component.          See id.

at 122.    Therefore, as the IJ did, we focus our inquiry on the

objective component.   "An objectively reasonable fear . . . exists

if a reasonable person in the petitioner's circumstances would

fear persecution based on a statutorily protected ground."              Id.

On this record -- including the U.S. Department of State Country

Report -- there was substantial evidence for the IJ to conclude

that, although Lebanon is characterized by "general conditions of

violence   and   political   instability,"    a   reasonable   person    in

Kurdi's position would not fear persecution on account of a

protected ground.

           We do not minimize reports of the organization's acts of

violence, but general criminal activity cannot ground a well-

founded fear of future persecution.          See Vasili v. Holder, 732

F.3d 83, 91 (1st Cir. 2013) (finding no well-founded fear of future

persecution despite Country Report that indicated presence of

criminal violence "as well as some corruption and incompetence

within the police force").      Moreover, Kurdi did not (conclusory


future persecution." On the contrary, the record shows that the
IJ cited and discussed current U.S. State Department reports.


                                 - 7 -
claims aside) show he would be targeted personally: there was no

evidence that members of the organization were looking for him,

and he lived in and visited Lebanon without threat or harm after

refusing to aid the organization.         Cf. Zhang v. Holder, 330 F.

App'x 201, 203 (1st Cir. 2009) (citing similar reasons to deny

petition for review).     In sum, the record considered as a whole

does not compel the conclusion that Kurdi has a well-founded fear

of future persecution.

          Accordingly,    we   conclude    that   substantial   evidence

supports the agency's asylum determination.



                       B. Withholding of Removal

          Because Kurdi failed to carry the burden of persuasion

for his asylum claim, his related claim for withholding of removal

necessarily fails.     See Villa-Londono v. Holder, 600 F.3d 21, 24

n.1 (1st Cir. 2010).



                                C. CAT

          This brings us to Kurdi's final claim. The BIA concluded

that Kurdi had not established eligibility for protection under

the CAT, explaining that he failed to "demonstrate that [he] would

more likely than not be tortured in Lebanon by or with the

acquiescence of a public official or other person acting in an

official capacity."     The infliction of harm does not constitute


                                 - 8 -
torture within the meaning of the CAT unless the harm "is inflicted

by, at the direction of, or with the acquiescence of government

officials."   Lopez de Hincapie, 494 F.3d at 221.     Kurdi argues

here that the Lebanese government would be unable to control the

organization if he returns.   Though the record is murky on this

point, "[t]he very murkiness of the record means that we are not

compelled to decide otherwise, and it therefore makes the BIA's

conclusion invulnerable."   Flores-Coreas v. Mukasey, 261 F. App'x

287, 291 (1st Cir. 2008).



                               III.

          For the forgoing reasons, we deny Kurdi's petition.




                               - 9 -